11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

DDP-Frisco I, LLC and                       * From the 393rd District
Dr. George Lohmann,                           Court of Denton County,
                                              Trial Court No. CR 2013-60444-393.

Vs. No. 11-14-00027-CV                     * November 6, 2014

Main/Teel SC, LTD.,                        * Per Curiam Memorandum Opinion
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)


       This court has considered DDP-Frisco I, LLC and Dr. George Lohmann’s
motion for nonsuit and dismissal of this appeal and concludes that the motion should
be granted. Therefore, in accordance with this court’s opinion, the appeal is
dismissed. The costs incurred by reason of this appeal are taxed against DDP-Frisco
I, LLC and Dr. George Lohmann.